DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed 03/07/2022 has been entered. Claims 1-16 remain pending in the application. Claims 10, 14, & 16 remain rejected under 35 U.S.C 103, whereas claims 11-13 & 15 are objected to. Claims 1-9 remain withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 14 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (U.S PG Pub 20030162454A1) and Lee et al (KR101855924B1 - cited in IDS and machine translation provided by applicant - for citation the corresponding U.S PG 20190160799A1 is used) and Sorimachi et al (U.S Patent 5508080).
Regarding claim 10, Kuo is also drawn to the structure of a synthetic leather with an intermediate layer and a skin layer and backing layer laminate, and a method of making the same (Figures 1-6; [0002]). 
Kuo discloses a method of applying a first adhesive (54a) to an intermediate layer (30) fed from a roll and primarily pressing fabric fed from a fabric (skin layer (20)) feeding roll, and applying a second adhesive (54B) to a second face of the intermediate layer and then secondarily pressing a backing cloth (10) fed from a backing cloth feeding roll with the pressed skin and intermediate layer to form a final product ([0032-0036]; Figures 4-6). Kuo also discloses feeding the pressed backing cloth at a predetermined angle to a moving direction (Figure 6 - roll 57b). 

Kuo however has not explicitly disclosed the step of drying, and has further not disclosed the intermediate layer being a polyurethane foam, and has further not 
Lee is also drawn to the art of manufacturing a vehicle sheet [0001]. Lee discloses the intermediate layer being a polyurethane foam (13) (Figures 3-4), and being laminated with a first and second adhesive to a material layer (11) and a backing cloth (15) [0039-0046]. Thus, it is known for an intermediate layer to be a polyurethane foam as disclosed by Lee in a laminate of an intermediate layer with a skin layer and a backing cloth layer. Lee also discloses the peel strength of the laminate being 0.567kgf [0068]. Lee has also disclosed the laminate (i.e. pressed backing cloth of instant application) being fed at an angle after secondarily pressing (figure 12 - #70, it can be seen that the laminate is fed at angle that is less than 90 with respect to the top rolls, with the angle being taken with respect to the moving direction). 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Kuo with the intermediate layer being a polyurethane foam, because as such this is a known prior art element as disclosed by Lee, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)). 

With regards to the drying step and the adhesive being a water-based adhesive, these limitations are known from Sorimachi. 
Sorimachi is also drawn to the art of a flexible laminated surface material and particularly to a flexible laminated surface material for vehicle interiors (Column 1, lines 
It would have been obvious to have modified the method of Kuo with the adhesive being a water soluble adhesive as disclosed by Sorimachi, to arrive at the instant invention, in order to have an adhesive that is safe in a working place of production and recycling (Column 6, lines 11-21) and produces no poisonous gas during production and recycling (Columns 4-5, lines 63-67 & 1-4).
It would have been further obvious to have modified the method of Kuo with the drying step as disclosed by Sorimachi, as a drying step is a known prior art element, and as such the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).
Furthermore, regarding the limitation of the backing cloth being fed at an angle between 20o and 60o, this limitation has also been disclosed by Lee.
Lee has disclosed the angle being between 20 to 60 degrees, as disclosed in figure 12 of Lee. In figure 12 of Lee with reference to #70 of the figure, it can be seen that if a flat line is drawn in the moving direction with respect to the top roll, that the 

    PNG
    media_image1.png
    297
    818
    media_image1.png
    Greyscale

It would have been obvious to an ordinarily skilled artisan to have modified the method of Kuo, with the angel being between 20 and 60 degrees as disclosed by Lee, since as such this is a known prior art element and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claim 14, Lee has disclosed the instant limitations (see claim 10 rejection above). 

Regarding claim 16, Kuo has already disclosed a final rolling with a final roller (rolls 58b & 57b of the figure 6). Lee has also disclosed the peel strength being 0.567 kgf [0068] and the final pressing being performed with a pressing roll (section 70 of figure 12) [0058-0059]. With respect to the HKMC standards, the peel strength being greater than 0.5 i.e. being 0.567 as disclosed by Lee, would meet the instant limitations 
It would have been obvious to an ordinarily skilled artisan to have modified the peel strength of Kuo to be 0.567kgf as disclosed by Lee, since as such this is a known prior art element and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Allowable Subject Matter
Claims 11-13 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-13 and 15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as long as the 35 U.S.C 112(b) rejection of claim 10 is overcome.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not disclose the limitations of claims 11-13 and 15. Specifically, the prior art of record does not disclose the drying conditions as disclosed in claim 15, and does not disclose the ratio of roll speed as disclosed in claim 11, and further does not disclose the driving speed of feeding rolls being slower than the pressing rolls as in claims 12 & 13.

Response to Arguments
Applicant's arguments filed 03/07/2022 in Amendment (pages 10-13) have been fully considered but they are not persuasive.
Kuo is not being used to disclose the angle being between 20o to 60o, this limitation has been disclosed by Lee. As can be seen in the annotated Figure 12 of Lee (see claim 1 rejection above), especially the arrows pointing to the angles made with the moving direction, it can be seen that the pressed backing cloth feeding angles are between 20o to 60o. Thus, to reiterate, Lee discloses the angle for feeding the pressed backing cloth is between 20o to 60o, and Kuo has not been used to disclose this limitation as the applicant seems to assert.
Further regarding applicants’ arguments on page 11, applicant seems to imply that the steps of claim 10 are sequential and that steps (A) to (E) have to be performed as well. This contradicts the claim language in claim 1 (line 15) which recites that the “method further comprises any one of the following conditions (A)-(E)”, which describes that any of the conditions and not all, are enough to meet the limitations of the instant claim.
Finally, the Lee reference is used to teach the step of feeding the pressed backing cloth at an angle between 20o and 60o, Kuo has disclosed the steps S1 to S4 generally, and Lee is not being used to disclose the steps of S1 to S4, thus Kuo as modified by Lee teach the layers of the product as claimed having gone through the steps S1 to S4, and in addition the step of feeding at an angle taking place. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712